Title: From James Madison to Thomas Tudor Tucker, 6 January 1804 (Abstract)
From: Madison, James
To: Tucker, Thomas Tudor


6 January 1804, Department of State. “I have received your letter of the 4th. enclosing the papers of John Hollank [Holland] of Charleston. It appears that they were lying in the post office here at a time within the period assigned for their being recorded, but not having been taken up, they could not be seasonably presented for that purpose. The law limiting the day before which the record was to be made, leaves no discretion to admit them afterwards, and the accident which has happended [sic] is therefore irremedible [sic] except by the Legislature. In the mean time as your letter will be a memorial of the facts in case the means of future [sic] should be affoarded it will remain on file, but the enclosures are herewith returned.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.




   
   Letter not found, but it may have contained Holland’s claim for Georgia lands. The 3 Mar. 1803 act dealing with Yazoo land claims limited compensation to those applications that were recorded at the Department of State before 1 Jan. 1804 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:232–33).



   
   This may have been the John Holland who later served as deputy naval officer at the Charleston customhouse (Richard Hrabowski, Directory for the District of Charleston, Comprising the Places of Residence and Occupation of the White Inhabitants … [Charleston, S.C., 1809; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 17390], p. 48).


